NO. 12-17-00184-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

OTIS EDWARD HILL,                                 §       APPEAL FROM THE 114TH
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §       SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
       Otis Edward Hill appeals his conviction for possession of a controlled substance. In one
issue, he contends that a portion of the court costs assessed by the trial court are unconstitutional.
We affirm.


                                           BACKGROUND
       Appellant was charged by indictment with the felony offense of possession of a
controlled substance. Pursuant to a plea agreement with the State, Appellant pleaded “guilty.”
The trial court deferred finding Appellant “guilty” and placed him on community supervision for
two years.
       Thereafter, the State filed a motion to proceed to final adjudication alleging that
Appellant violated certain terms and conditions of his community supervision. At the hearing on
the State’s motion, Appellant pleaded “true” to several of the State’s allegations. The State
abandoned one allegation. Ultimately, other than the abandoned allegation, the trial court found
the State’s allegations to be “true,” revoked Appellant’s community supervision, and sentenced
him to imprisonment for nine months. This appeal followed.
                                           COURT COSTS
       In one issue, Appellant argues that the trial court erred in assessing unconstitutional court
costs and urges this Court to modify the trial court’s judgment and withholding order to remove
the unconstitutional court costs.
Applicable Law
       The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). The consolidated fee statute requires a
defendant to pay a court cost of $133.00 on conviction of a felony. TEX. LOC. GOV’T. CODE
ANN. § 133.102(a)(1) (West Supp. 2017). The money received is divided among a variety of
state government accounts according to percentages dictated by the statute. See id. § 133.102(e)
(West Supp. 2017); Salinas v. State, 523 S.W.3d 103, 106 (Tex. Crim. App. 2017).
       In Salinas, the court of criminal appeals held the statute to be unconstitutional with
respect to two of these accounts––an account for “abused children’s counseling” and an account
for “comprehensive rehabilitation.” See Salinas, 523 S.W.3d at 105. As a result, the court set
forth that any fee assessed pursuant to the statute must be reduced pro rata to eliminate the
percentage of the fee associated with these accounts. See id. The court further held that its
holding applies only to (1) a defendant who raised the appropriate claim in a petition for
discretionary review before the date of the court’s opinion, if that petition is still pending on that
date and the claim would otherwise be properly before the court on discretionary review or (2) a
defendant whose trial ends after the mandate in Salinas issues. See id. at 112–13.
Analysis
       The State argues that Appellant waived his right to consideration of this issue because he
failed to appeal timely the assessment of costs at the time the trial court originally entered its
order placing him on community supervision.
       Where an appellant fails to file a notice of appeal within thirty days of being placed on
deferred adjudication community supervision, an appeal raising issues concerning court costs
after final adjudication is not timely with respect to the court costs that were assessed in the order
of deferred adjudication. See Perez v. State, 424 S.W.3d 81, 85 (Tex. Crim. App. 2014); see also
Wiley v. State, 410 S.W.3d 313, 318 (Tex. Crim. App. 2013) (defendant whose community
supervision was revoked forfeited challenge to the court appointed attorney fees as court costs by



                                                  2
failing to bring direct appeal from order originally imposing community supervision); Manuel v.
State, 994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999).
         When Appellant pleaded “guilty” and was placed on deferred adjudication community
supervision, he explicitly waived his right to appeal. The record further reflects that Appellant
acknowledged in writing his obligation to pay court costs as a condition of his community
supervision. The trial court’s deferred adjudication order sets forth the amount of court costs at
$289.00. Thus, we conclude that Appellant waived his right to appeal the assessment of the
costs at issue. See Perez, 424 S.W.3d at 85; Wiley, 410 S.W.3d at 318. Appellant’s sole issue is
overruled.


                                                       DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.



                                                                     GREG NEELEY
                                                                        Justice



Opinion delivered January 10, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 10, 2018


                                         NO. 12-17-00184-CR


                                       OTIS EDWARD HILL,
                                             Appellant
                                                V.
                                      THE STATE OF TEXAS,
                                             Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0098-17)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.